United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1806
                         ___________________________

                               Guillermo Coto-Rivas

                              lllllllllllllllllllllPetitioner

                                       v.
               Loretta Lynch, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: January 20, 2016
                              Filed: January 25, 2016
                                  [Unpublished]
                                  ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Guillermo Coto-Rivas, a citizen of El Salvador, petitions for review of an order
of the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge finding that his asylum application was untimely and meritless,
and also denying him withholding of removal.
        Coto-Rivas challenges the finding that his asylum application was untimely,
arguing that, because his removal was deferred and he received a temporary work
permit while he assisted authorities in investigating illegal hiring practices, he
showed changed or extraordinary circumstances that warranted a tolling of the one-
year time limit for filing asylum applications. See 8 U.S.C. § 1158(a)(2)(B), (D).
This “question of law” falls within the exception to the normal bar to appellate review
of timeliness determinations, see Goromou v. Holder, 721 F.3d 569, 576 (8th Cir.
2013), but we conclude that the informal administrative concession represented by
these facts does not amount to changed or extraordinary circumstances that would toll
the filing period, within the meaning of the statute. Accordingly, we do not reach the
alternative finding below that, even if timely, the asylum application failed on its
merits.

       Finally, after careful consideration, we conclude that substantial evidence
supported the denial of withholding of removal, see Davila-Mejia v. Mukasey, 531
F.3d 614, 627 629 (8th Cir. 2008) (standard of review; standard for showing
eligibility for withholding of removal), because Coto-Rivas did not show a clear
probability of persecution, i.e., that the El Salvadoran government is unwilling or
unable to protect him from the gang members whom he fears in El Salvador, see
Khilan v. Holder, 557 F.3d 583, 585 (8th Cir. 2009) (per curiam) (persecution
requires that harm be inflicted either by government or by those government was
unable or unwilling to control).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-